United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1343
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                           America Yegile Haileselassie

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                           Submitted: January 14, 2019
                              Filed: June 10, 2019
                                 [Unpublished]
                                 ____________

Before LOKEN, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       After America Haileselassie pled guilty to an interstate communication of a
threat in violation of 18 U.S.C. § 875(c), the district court1 imposed the statutory

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
maximum sentence of 60 months of imprisonment. Haileselassie appeals his
sentence. We affirm.

                                   I. Background

      Haileselassie was enrolled as a student at Scott Community College (SCC). In
November 2015, SCC Director of Operations, Matt Schmit, discovered a stack of
papers printed on the Student Success Center’s printer stating, “There is a bomb in
the building. I will blow it up at noon today 11/2/2015.” Members of the Scott
County Sheriff’s Office, the bomb squad, and SCC staff searched inside and outside
the campus buildings and found nothing.

      Two days later, Michele Plugh, an SCC employee, noticed a large stack of
papers being printed containing the message, “There is a bomb at Scott Community
College. It will explode at noon today.” Plugh cancelled the print job and SCC later
traced the job to Haileselassie. The same protocol and search of all buildings was
conducted after this threat. Again no bomb was found.

        The next day, law enforcement officers searched Haileselassie’s residence
pursuant to a state search warrant and seized a laptop, several cell phones, and thumb
drives. A forensic examination of the laptop connected Haileselassie to the second
threat.

      After being arrested, Haileselassie wrote several letters to the U.S. Attorney’s
Office, SCC staff, Bettendorf Police Department, Davenport Police Department, and
the Scott County Sheriff’s Office asserting he was being framed and that his account
passwords had been stolen after he lost his briefcase. In May and June of 2017, Quad
Cities Crimestoppers received anonymous tips from a caller claiming another
individual was responsible for the bomb threats. Records from the Muscatine County



                                         -2-
Jail showed Haileselassie made calls to Crime Stoppers on the same days as the
anonymous tips.

       A grand jury indicted Haileselassie on interstate communication of a threat in
violation of 18 U.S.C. § 875(c) and he ultimately pled guilty. At sentencing the
district court applied two upward enhancements under the U.S. Sentencing
Commission Guidelines Manual (“the Guidelines”) for substantial disruption of
governmental function and obstruction of justice. See U.S.S.G. §§ 2A6.1(b)(4)(A),
3C1.1. The Guidelines sentence range for the offense, given Haileselassie’s category
V criminal history and the enhancements, was 37–46 months. The district court
varied upward and imposed 60 months of imprisonment (the statutory maximum)
based on 18 U.S.C. § 3553(a) factors.

                                    II. Analysis

      Haileselassie argues the district court improperly applied the two sentence
enhancements, erred in “departing” upward to the statutory maximum, and imposed
an unreasonable sentence. Because we can resolve the appeal on his third and fourth
arguments, we consider those arguments first.

       Haileselassie argues the district court erred in departing from the sentencing
Guidelines. However, the record shows the district court considered the Guidelines
range and the factors specified in § 3553(a) to vary upward to 60 months of
imprisonment. Variances differ from departures. See United States v. Chase, 560
F.3d 828, 830 (8th Cir. 2009). A variance is based on § 3553(a) factors and a
departure is imposed under the framework of the Guidelines. See United States v.
Solis-Bermudez, 501 F.3d 882, 884 (8th Cir. 2007); see also Irizarry v. United States,
553 U.S. 708, 714 (2008). A variance can include factors already included in the
Guidelines. Chase, 560 F.3d at 831. As the district court properly applied § 3553(a)
factors for an upward variance, there is no departure from the sentencing Guidelines.

                                         -3-
       Haileselassie also argues the district court erred in imposing an unreasonable
sentence. As set out above, there was no procedural error and so the only review is
for substantive reasonableness. See Gall, 552 U.S. at 51. We review the substantive
reasonableness for abuse of discretion. See United States v. Watters, 883 F.3d 1022,
1028 (8th Cir. 2018). A sentencing court abuses its discretion “when it fails to
consider a relevant factor . . . [or] gives significant weight to an improper or irrelevant
factor.” United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc)
(quoting United States v. Kane, 552 F.3d 748, 752 (8th Cir. 2009)).

       Here there was no abuse of discretion. The district court appropriately applied
the § 3553(a) factors. See Gall, 552 U.S. at 59–60 (holding a Court of Appeals
should give deference to the “reasoned and reasonable decision that the § 3553(a)
factors . . . justified the sentence”). The district court found Haileselassie had an
extensive criminal history, including multiple convictions for threats, false reports,
harassment, assault, trespass, and mailing threatening communications. See
§ 3553(a)(1). The district court further noted a bomb threat was exceedingly serious
and this was compounded by Haileselassie’s repeated conduct of making threats.
See § 3553(a)(2)(A). The district court observed Haileselassie appeared to inflict fear
for his own enjoyment and it gave weight to the fact he acted reprehensibly by giving
false leads accusing an innocent person of his crime. The district court also found a
need existed to protect the public from further crimes by the defendant.
See § 3553(a)(2)(C). We conclude the district court reviewed the relevant factors
when imposing the statutory maximum and did not give weight to irrelevant or
improper factors. Therefore, the district court’s sentence is reasonable.

       We need not address Haileselassie’s arguments about the substantial disruption
and obstruction of justice enhancements because he could not show that any possible
error associated with imposing the enhancements impacted his sentence. The district
court relied on § 3553(a) factors to vary the sentence upward to 60 months, finding

                                           -4-
“the Guideline sentencing system inadequately addresses the circumstances of this
defendant and that the range is unreasonable.” Because the district court stated only
the statutory maximum would suffice under the § 3553(a) factors and the Guidelines
range was already too low, there is no indication that if the district court calculated
a lower Guidelines range it would have imposed a lighter sentence. See Gall, 552
U.S. at 59 (stating due deference must be given to the district court’s decision that the
§ 3553(a) factors justify the variance). Therefore, any possible error associated with
these enhancements would be harmless. Fed. R. Crim. P. 52(a); see Molina-Martinez
v. United States, 136 S. Ct. 1338, 1346 (2016) (noting there is no reasonable
probability of prejudice in a Guidelines error when the record shows “the district
court thought the sentence it chose was appropriate irrespective of the Guidelines
range”).

                                   III. Conclusion

      For the reasons set forth herein, we affirm.2
                      ______________________________




      2
          We deny the pending motion for expedited decision on appeal as moot.
                                          -5-